                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

MILADY AQUINO,                                )
                                              )
             Plaintiff,                       )
                                              )     No. 18 C 5291
             v.                               )
                                              )
C.R. BARD, INC., ET AL.,                      )     Judge Thomas M. Durkin
                                              )
             Defendants.                      )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Milady Aquino has sued defendants C.R. Bard, Inc. (“Bard”), Becton,

Dickinson and Co. (“BD”), Boston Scientific Corp. (“BSC”), Cambridge Polymer

Group, Inc. (“Cambridge”), DHL Express (USA), Inc. (“DHL Express”), DHL Freight

USA Inc. (“DHL Freight”), Standard Forwarding LLC (a/k/a DHL Freight and DHL

Global Forwarding) (“Standard Forwarding”), Radix Group International, Inc. (d/b/a

DHL Global Forwarding) (“Radix”), Stephen Gould of Illinois, Inc. (“SGI”), and

Stephen Gould Corp. (“SGC”) in one of thousands of cases of its kind filed across the

country seeking relief in connection with the implantation of various pelvic mesh

products. The majority of these cases have been consolidated into sets of multi-

district litigation (“MDLs”), but on June 21, 2018, the judge presiding over the

MDLs entered orders requesting that plaintiffs no longer file claims in the MDLs.

This case was filed in Illinois state court five days later, on June 25, 2018. R. 1-1.

BSC, Bard, and BD (collectively, the “removing defendants”) removed the case on




                                          1
August 2, 2018. R. 1; R. 4. Currently before the Court is Aquino’s motion to remand.

R. 28. For the reasons that follow, the Court denies Aquino’s motion.

                                     Standard

       Removal of actions from state court to federal court is governed by 28 U.S.C.

§ 1441, which provides, “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by

the defendant or the defendants, to the district court of the United States.” “The

party seeking removal has the burden of establishing federal jurisdiction, and

federal courts . . . interpret the removal statute narrowly, resolving any doubt in

favor of the plaintiff’s choice of forum in state court.” Schur v. L.A. Weight Loss

Centers, Inc., 577 F.3d 752, 758 (7th Cir. 2009). This means a defendant must

support its allegations of jurisdiction with “competent proof, which in our circuit

requires the defendant to offer evidence which proves to a reasonably probability

that jurisdiction exists.” Chase v. Shop "N Save Warehouse Foods, Inc., 110 F.3d

424, 427 (7th Cir. 1997); accord Schimmer v. Jaguar Cars, Inc., 384 F.3d 402, 404

(7th Cir. 2004) (“When a defendant removes a case from state to federal court, the

defendant must demonstrate to a reasonable probability that subject-matter

jurisdiction exists.”).


                                     Analysis

       Aquino moves to remand pursuant to 28 U.S.C. § 1447, claiming that the

removing defendants have not met their burden of establishing federal jurisdiction.




                                         2
The removing defendants claim they have competent proof of both diversity

jurisdiction and federal question jurisdiction.

      A defendant seeking to invoke diversity jurisdiction has the burden to

demonstrate that the amount in controversy and complete diversity requirements

are satisfied. Chase, 110 F.3d at 427; see also 28 U.S.C. § 1332. Aquino does not

dispute that the amount in controversy exceeds $75,000 as required by 28 U.S.C.

§ 1332. Indeed, Aquino’s complaint expressly pleads a greater amount of damages.

See R. 1-1 at 36-68 (seeking on each count “amount[s] in excess of $100,000”).

      Aquino instead argues that the removing defendants have failed to establish

complete diversity. “[C]omplete diversity” means “that no defendant may be a

citizen of the same state as the plaintiff.” Slottke v. Wis. Dep’t of Workforce Dev., 734

F. App’x 354, 355 (7th Cir. 2018). Aquino alleges in her complaint (and the

removing defendants do not dispute) that she is a citizen of Illinois. R. 1-1 at 6.

Aquino acknowledges that defendants Bard, BD, BSC, and Cambridge are not

citizens of Illinois. Id. at 8. But she alleges that the remaining defendants—

Standard Forwarding, DHL Freight, DHL Express, Radix, SGC, and SGI (all sued

based on their supposed transportation of the pelvic mesh at issue and thus referred

to collectively as the “transportation defendants”)—are citizens of Illinois. The

removing defendants counter that they have supplied competent proof that none of

the transportation defendants are Illinois citizens. Based on its consideration of the

proof presented with respect to each of the transportation defendants, the Court

agrees that the removing defendants have met their burden of proof.



                                           3
      Standard Forwarding and DHL Freight. Standard Forwarding is a

limited liability company, meaning that its citizenship “is the citizenship of each of

its members”; its principal place of business is “irrelevant.” Hukic v. Aurora Loan

Servs., 588 F.3d 420, 427 (7th Cir. 2009). And the only member of Standard

Forwarding is DHL Freight, a corporation. R. 1-1 at 183 (corporate certificate of

DHL Freight stating that it “is the only member of Standard Forwarding LLC, a

limited liability company”). Thus, Standard Forwarding and DHL Freight’s

citizenship for diversity jurisdiction purposes is the same.

      A “corporation” like DHL Freight is “deemed to be a citizen of every State . . .

by which it has been incorporated and of the State . . . where it has its principal

place of business.” 28 U.S.C. § 1332(c)(1). The removing defendants cite a corporate

certificate and affidavit of DHL Freight’s secretary as evidence that DHL Freight is

incorporated in Ohio with its principal place of business in Florida. See R. 1-1 at 183

(corporate certificate of DHL Freight stating that it was organized in Ohio and has

its “principal place of business” in Florida); R. 39-1 Ex. 1 ¶¶ 7-8 (affidavit of

secretary of DHL Freight stating same).

      In support of her argument that DHL Freight is in fact an Illinois citizen,

Aquino cites an Illinois Secretary of State report listing a principal office in Illinois

for Standard Forwarding LLC d/b/a DHL Freight. R. 28-2 at 124; see, e.g., Diaz v.

Legion Pers., Inc., 2010 WL 3732768, at *2 (N.D. Ill. Sept. 15, 2010) (taking judicial

notice of corporate record maintained by Illinois Secretary of State). But this is

merely proof of Standard Forwarding’s principal office. It is not proof of DHL



                                           4
Freight’s principal place of business or state of incorporation, which are the only

relevant inquiries for purposes of determining Standard Forwarding’s citizenship as

an LLC. See Hukic, 588 F.3d at 427. And the unrebutted evidence shows that DHL

Freight’s “principal place of business” is in Florida. R. 1-1 at 183; R. 39-1 Ex. 1 ¶ 8.

Thus, both DHL Freight and Standard Forwarding (as an LLC with DHL Freight as

its sole member) are citizens of Ohio and Florida.

       DHL Express. The removing defendants’ notice of removal cites a Florida

Department of State website showing that like DHL Freight, DHL Express was

incorporated in Ohio and has its principal place of business in Florida. R. 1 ¶ 25.

Although Aquino asserts otherwise in her complaint, Aquino does not contest in her

motion to dismiss or reply that DHL Express is a citizen of Ohio and Florida—not

Illinois.

       Radix. The removing defendants submit an affidavit from Radix’s secretary

attesting that, like DHL Freight and DHL Express, “Radix is incorporated in the

State of Ohio” and “Radix’s headquarters and principal place of business” is in

Florida. R. 39-1 Ex. 1 ¶¶ 5-6. Aquino points to a United States Customs and Border

Protection broker registration listing an address in Illinois as a “point[ ] of contact”

for Radix. R. 28-2 at 141-43. But having a point of contact in a state does not make

that state the location of the defendant’s principal place of business. Rather, the

“principal place of business” is typically “a corporation’s headquarters.” Hertz Corp.

v. Friend, 559 U.S. 77, 80-81 (2010). And “Radix’s headquarters” are in Florida. R.




                                           5
39-1 Ex. 1 ¶ 6. Aquino does not rebut the removing defendants’ competent proof

that Radix is a citizen of Ohio and Florida.1

          SGC and SGI. The removing defendants have submitted an affidavit from

SGC’s tax director explaining that “SGC is incorporated in the State of New Jersey”

and SGC’s “headquarters and principal place of business” is in New Jersey. R. 39-1

Ex. 2 ¶¶ 10-12; see also id. Ex. 4 (2018 foreign profit corporation annual report for

SGC listing New Jersey address). Aquino does not provide any evidence to the

contrary.

      Turning to SGI, the removing defendants maintain that SGI ceased to exist

in 2006 and therefore is a nonexistent entity incapable of being sued. In support,

they cite SGC’s tax director’s affidavit, which explains that SGI’s “separate

existence . . . ceased upon the Effective Date of the Merger” in 2006, and attaches

the 2006 merger agreement, articles of merger, and certificate of merger. Id. Ex. 2

¶¶ 5-9 & Appx. A-C. An Illinois Secretary of State Report for SGI likewise reports

that it “merged” with SGC in 2006. R. 28-2 at 100; see, e.g., Diaz, 2010 WL 3732768,

at *2 (taking judicial notice of corporate record maintained by Illinois Secretary of

State).

      Aquino concedes that SGI merged into SGC in 2006, R. 28 at 7, but

nevertheless argues that SGI continues to exist and is a citizen of Illinois. In



1      Aquino also expresses uncertainty about the citizenship of five additional
Radix-related entities. But none of these entities is a named party. And “in deciding
whether the required diversity is present, the court will confine inquiry to the
citizenship of named parties.” F. & H.R. Farman-Farmaian Consulting Engineers
Firm v. Harza Eng’g Co., 882 F.2d 281, 284 (7th Cir. 1989)
                                           6
support, Aquino relies on an inapposite and antiquated Illinois Supreme Court case

finding that where two railroad corporations consolidated, both corporations still

existed and the consolidated corporation had its domicile in each of the original

corporations’ states. See Ohio & M.R. Co. v. People, 14 N.E.2d 874, 880-81 (Ill.

1888). This case long predated the Illinois Business Corporation Act of 1983

(“IBCA”), which provides that after a statutory merger, the merged corporation

ceases to exist. 805 ILCS 5/11.50(2) (“The separate existence of all corporations

parties to the plan of merger or consolidation, except the surviving or new

corporation, shall cease.”); accord USX Corp. v. White, 817 N.E.2d 896, 908 (Ill. App.

Ct. 2004) (“the legislature intended that a single surviving corporation remain after

a statutory merger”). The Seventh Circuit has similarly held, when considering the

legal import of a statutory merger, that “the proposition that separate corporations

lose their separate identity after merger is too evident for much discussion.”

Hoefferle Truck Sales, Inc. v. Divco-Wayne Corp., 523 F.2d 543, 548 (7th Cir. 1975).

      Here, SGI and SGC’s 2006 merger was a statutory merger pursuant to the

IBCA and the New Jersey Business Corporation Act. See R. 39-1 Ex. 2 ¶¶ 5-9 &

Appx. A-C (2006 merger agreement, articles of merger, and certificate of merger).

Pursuant to the express terms of the merger agreement, SGC is the sole “surviving

corporation”; “[t]he separate existence of [SGI] . . . cease[d] upon the effective time

and date of the Merger.” R. 39-1 Ex. 2 Appx. A § 1. Based on both these express

merger terms and the ICBA, SGI no longer exists, and only SGC’s citizenship

counts for purposes of assessing diversity jurisdiction. See, e.g., Hoefferle, 523 F.2d



                                          7
at 549 (“the separate existence of Divco thus ceased when it merged with Cascade”;

“[n]aming Divco as a defendant consequently had no effect upon diversity

jurisdiction”). Nor is it relevant that counsel for SGC inadvertently filed, and then

withdrew, an initial appearance on behalf of SGI. R. 21; R. 22; R. 27. As the Seventh

Circuit explained in Hoefferle, because “[the merged subsidiary] ceased to exist prior

to commencement of this suit, the court could never have acquired jurisdiction over

it.” 523 F.3d at 549. Similarly here, the Court never could have acquired jurisdiction

over SGI, a nonexistent entity, no matter what appearance counsel filed.2

      For these reasons, the Court finds that the removing defendants have met

their burden of establishing “a reasonable probability” that no defendant is a citizen

of Aquino’s home state of Illinois. See Chase, 110 F.3d at 427. Because the amount

in controversy requirement is undisputedly met and a reasonable probability of

complete diversity of citizenship has been established, Court finds an exercise of

diversity jurisdiction appropriate.3 The Court therefore declines to address the


2      Aquino further argues that because SGI has not consented to removal, the
unanimity of defendants required for removal has not been satisfied. See 28 U.S.C.
§ 1446(b)(2)(A) (“all defendants who have been properly joined and served must join
in or consent to the removal of the action”). But because SGI does not exist as a
corporate entity, it was not properly joined and served, and its consent to removal is
not required. See, e.g., Shannon v. GfK Custom Research LLC, 2013 WL 2395009, at
*3-4 (E.D. Mo. May 30, 2013) (“GfK Healthcare does not exist, as it was merged into
defendant GfK Custom Research, LLC on December 22, 2011. The removing
defendants did not need consent from a nonexistent entity to properly remove this
action to federal court . . . and the rule of unanimity was not violated.”). SGC’s
consent to removal confirmed that SGI could not consent because it is a “non-
entity . . . incapable of being sued.” R. 1-1 at 185.
3     The removing defendants argue in the alternative that the transportation
defendants were fraudulently joined. It is well-established that if an in-state
defendant is joined “solely for the purpose of defeating federal diversity
                                          8
removing defendants’ alternative argument that this Court has federal question

jurisdiction because Aquino’s claims, which nominally rest on state law, “arise

under” federal law under Grable & Sons Metal Prod., Inc. v. Darue Eng’g & Mfg.,

545 U.S. 308, 312, 314 (2005).

                                    Conclusion

      For the foregoing reasons, the Court denies Aquino’s motion to remand [28].




jurisdiction,” “the defendant is considered fraudulently joined, and may be
disregarded for purposes of determining diversity jurisdiction.” Midland Mgmt. Co.
v. Am. Alternative Ins. Corp., 132 F. Supp. 3d 1014, 1021 (N.D. Ill. 2015). To
establish fraudulent joinder, the removing defendants bear a “heavy burden” of
showing “no chance of success” against the non-diverse defendants. Id. The Court
agrees with removing defendants that the inclusion of the transportation
defendants is unusual and somewhat suspicious. Illinois law makes clear that “a
transportation company or an independent warehouse” is peripheral and “outside
the manufacturing distributing system contemplated by products liability theories.”
E.g., Mech. Rubber & Supply Co. v. Caterpillar Tractor Co., 399 N.E.2d 722, 724 (Ill.
App. Ct. 1980). The removing defendants are thus correct that Aquino’s products
liability theories against the transportation defendants appear to be foreclosed. But
the removing defendants fail to meet their burden of showing why there is no
chance of success on the causes of action against the transportation defendants
aside from products liability theories, including Aquino’s claim for a violation of the
Illinois Counterfeit Trademark Act, 765 ILCS 1040, for the transportation
defendants’ alleged participation in transporting counterfeit resin through customs.
See R. 1-1 at 54-55 (Count XV). Moreover, although the removing defendants have
presented an affidavit stating that the resin used to manufacture the pelvic mesh
device implanted into Aquino was not shipped through the transportation
defendants but directly to Belgium, id. at 93-94, Aquino claims that there is a
question of fact as to whether the resin incorporated into her device came directly to
Belgium or through the Port of Chicago via the transportation defendants and then
to Belgium, R. 40 at 12-13. Aquino has not had the benefit of discovery, and it is
inappropriate to resolve fact disputes at this stage. The Court therefore declines to
hold in the alternative that diversity jurisdiction is satisfied because the
transportation defendants were fraudulently joined. The Court notes that this
holding in no way forecloses the transportation defendants from filing a motion to
dismiss any and all claims against them under Federal Rule of Civil Procedure
12(b)(6).

                                          9
                               ENTERED:

                               _______________________

                               Honorable Thomas M. Durkin
                               United States District Judge



Dated: November 1, 2018




                          10
